Citation Nr: 0425688	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  01-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for psoriasis, claimed as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2001, the RO denied the veteran's claims to 
reopen service connection for psoriasis and service 
connection for PTSD.  The veteran subsequently perfected an 
appeal of these issues.  In September 2001, the Board 
determined that the veteran's claims should be readjudicated 
on a de novo basis, as opposed to claims to reopen, and 
remanded these issues for further development.

In June 2003, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation effective December 8, 2002.  
As service connection has been granted, this issue is no 
longer before the Board.  In July 2003, the veteran filed a 
notice of disagreement with the assigned effective date.  In 
August 2003, the RO issued a statement of the case (SOC) 
granting an earlier effective date.  In September 2003, the 
veteran submitted a VA Form 9 indicating that he was 
satisfied with the effective date and was withdrawing his 
claim.  Consequently, the effective date issue is not before 
the Board at this time.  See 38 C.F.R. § 20.204 (2003).  In 
February 2004, the veteran submitted a notice of disagreement 
with the 10 percent evaluation for PTSD.  

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, submitted in April 1997, the veteran indicated he 
was seeking service connection for combat wounds of the 
forehead.  On review, it does not appear that this claim has 
been adjudicated and at this time, it is referred to the RO 
for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his psoriasis is directly related 
to Agent Orange exposure during his service in Vietnam.  In 
September 2001, the RO sent the veteran a letter asking him 
if he had ever undergone a VA herbicide examination and if 
so, to submit a copy of the examination report or identify 
the facility and date of the examination so that VA could 
request the records.  The veteran responded in October 2001 
indicating that he had an Agent Orange protocol examination 
at the VA medical center (VAMC) in Birmingham many years ago, 
and he requested that VA obtain these records.  On review, 
this examination report is not contained in the claims folder 
and it does not appear that it has been requested.  The Board 
notes that the veteran did not specify a relevant date range; 
however, where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In June 2003, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation.  In February 2004, the 
veteran submitted a notice of disagreement regarding the 
assigned evaluation.  The Precertification/Certification 
Worksheet indicates that a temporary folder has been made for 
new issues.  Notwithstanding, on review of the claims folder, 
the Board is unable to determine whether or not a SOC has 
been furnished regarding the evaluation of the veteran's 
PTSD.  Therefore, a remand is in order so that if it has not 
already been accomplished, a SOC addressing this claim can be 
issued.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999). 

Accordingly, this case is REMANDED as follows:

1.  The RO should contact the veteran and 
ask him to provide the approximate date 
of his VA Agent Orange examination.  
Regardless of any response received from 
the veteran, the RO should request a copy 
of the veteran's Agent Orange examination 
from the VAMC in Birmingham.  All efforts 
to obtain this record and any response 
received should be documented in the 
claims folder.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
psoriasis, claimed as a result of 
exposure to herbicides.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

3.  If it has not already been 
accomplished, the veteran and his 
representative should be issued a SOC on 
the issue of entitlement to an initial 
disability evaluation greater than 10 
percent for PTSD.  The veteran should be 
provided all appropriate laws and 
regulations and apprised of his appellate 
rights and responsibilities regarding 
perfecting an appeal of this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




